Title: To Thomas Jefferson from William Tatham, 29 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir.
                            July 29th. 1807.—Lynhaven
                        Wednesday, 3. O.Clock
                        
                        My Whale Boat returned last night, from Smiths Island & the Eastern Shore at Cape Charles.—
                        From the account given by them, & the guard near Cape Henry, signals were given (in vain) for Her
                                capture.
                        My Men report as follows.—
                        On Saterday evening they left me (say 4 to 5, O.Clock at Lynhaven Inlet; & that night at Ten O.Clock,
                            anchord in “Fisherman’s” Northampton)—At Daylight on Sunday Morning they got under-weigh, &
                            stood over to Smiths Island: Here they landed & found that (last friday was a week) the British
                            landed there & plundered Stock, quantity & quality unknown. On Saterday they returned in the
                            Evening, & after much firing at the Cattle carried off 4 Sheep, 1 Hog, Ten Fowls, & other matters uncertain; These
                            things, this party paid for, & said they should return on Tuesday following for Water; but did
                            not come.
                        They said they know the way up to Norfolk better than the Pilots; should carry up a Ship of Eighty guns; &
                            that they were Equally neutral & entitled to supplies, as the French, who were faver’d; on account of which they would
                            burn the Town. The People here suspect that they get both Cattle, & Water, from an uninhabited Island near Rack Island,
                            called Sprouts’ Island. The boat found the People preparing to resist them. The Negroes (in three or four Canoes) ran from
                            my boat; & Spread information that the Brittish had landed. The People on Cape Charles appear to be firm—Those on
                            Smith’s Isld are supposed to encourage the Brittish; & recieved pay for supplies. As the Boat passed the British Ships
                            last night, about nine o Clock, they fired three signal guns: the guard coroberate this Account; & suppose the boat to
                            have been chased (per Signal).—
                        I have this moment returned from Cape Henry L. House.—The Ships (within the Cape to day) are—The Triumph, The
                            Leopard, The Patriot, or a Smaller Frigate, & a Brig—I think the same Gun Brig (the larger)
                            which I reported some days ago. Boats have been perpetually passing between the Triumph & The Brig: several officers
                            were seen in the Stern of the First Boat from the Brig; & loaded boats have been passing from her all day: I left them
                            at twelve O’Clock—The Tenders are continually under Sail; & though more Ships & other Vessels have arrived to day than
                            any other day I recollect, & all passed unmolested, I think there is a more devilish, & warlike appearance than
                            heretofore. They appear to me to be ready for mischief; & it will not surprize me if they are followed by a greater
                            force.
                        Disliking the exposed route which both our Horce &
                            foot march to the  & still more, the unmilitary [position?] they occupy, I have, this day, gone through the Desart to their Station; & I will,
                            in a few days, cut a good road through that little known place, & point out strong holds in abundance, with the help of
                            my own people only.—In the event of disaster, & continued warfare, this precaution will be found worthy of notice.
                  I
                            have the honor to be, in haste, dr. Sir Yrs.
                        
                            Wm Tatham
                     
                        
                    